Citation Nr: 0737140	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-36 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for Department of Veterans Affairs benefits that was 
previously denied based on the character of the appellant's 
discharge.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The appellant had military service from October 1968 to July 
1981.  The appellant was discharged with a bad conduct 
discharge, based on an extended period of unauthorized 
absence (AWOL).  

In a May 1983 decision, the Board of Veterans' Appeals 
(Board) found that the character of the appellant's discharge 
from service was a bar to entitlement to VA benefits.  The 
appellant was notified of the denial of the claim that same 
month.

This matter comes before the Board on appeal of a March 2005 
administrative denial by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, Phillipines, which 
determined that the appellant was not eligible for VA 
benefits due to the character of his discharge from military 
service in July 1981.

In February 2007, the appellant testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge; a transcript of that hearing is of 
record.  

In February 2007, the appellant submitted to the Board two 
letters from the Department of the Navy, dated April 18, 1985 
and May 30, 1985.  The April 1985 had been previously 
submitted by the appellant and considered by the RO in a 
January 2006 supplemental statement of the case.  While the 
May 1985 letter had not been previously submitted, it merely 
restates the contents of a March 31, 1982 Department of the 
Navy letter previously submitted and considered by the RO.  
Since the contents of these letters have been previously 
considered by the RO, remand of these letters for RO review 
is not indicated.  

In November 2007, pursuant to 38 C.F.R. § 20.102(b) (2007), 
the Board denied the appellant's motion for reconsideration 
of the May 1983 Board decision.


FINDINGS OF FACT

1.  In May 1983, the Board found that the character of the 
appellant's discharge from service was a bar to entitlement 
to VA benefits under 38 C.F.R. § 3.12.

2.  The evidence associated with the claims file subsequent 
to the May 1983 Board decision is cumulative in nature and 
does not raise a reasonable possibility of substantiating the 
claim on the merits. 


CONCLUSION OF LAW

New and material evidence has not been presented to reopen a 
previous denial of Department of Veterans Affairs benefits 
based on the character of the appellant's discharge.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, the VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, the VA will attempt to 
obtain on behalf of the claimant.  In addition, the VA must 
also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

In addition, the Board notes that the Court has held that the 
plain language of 38 U.S.C.A. § 5103(a) requires that notice 
to a claimant be provided "at the time" of, or 
"immediately after," the VA's receipt of a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).

The record reflects that the appellant was provided the 
required notice, to include notice that he should submit any 
pertinent evidence in his possession, by means of a letter 
from the RO dated in November 2005.  The letter specifically 
informed him of the type of evidence needed to support the 
claim, who was responsible for obtaining relevant evidence, 
where to send the evidence, and what he should do if he had 
questions or needed assistance.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).   In particular the November 2006 
letter informed the appellant that his claim for VA benefits 
was previously denied based on his other than honorable 
discharge.  As such, this letter informed the appellant of 
the bases for the denial in the prior decision and described 
what evidence would be necessary to substantiate the elements 
required to establish eligibility to VA benefits that were 
found insufficient in the previous denial, in compliance with 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  Regardless, the 
Board finds that any notice error was harmless and not 
prejudicial to the appellant.  A review of the appellant's 
many letters and document submissions since submitting his 
claim to reopen clearly shows that the appellant had actual 
knowledge of the what evidence would be necessary to reopen 
his claim and establish eligibility to VA benefits.  
Accordingly, any notice error was harmless and non 
prejudicial to the appellant.  The Board therefore concludes 
that the appellant will not be prejudiced from an 
adjudication of the appeal at this juncture.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir 2007).


More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the 
present appeal, although the appellant has not been provided 
notice of the type of evidence necessary to establish a 
disability rating or an effective date for the disability for 
which service connection is sought, the Board finds that 
there is no prejudice to the appellant in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As explained below, the Board 
has determined that new and material evidence has not been 
submitted and thus the appellant's claim is not reopened.  
Consequently, no disability ratings or effective dates will 
be assigned, so there can be no possibility of any prejudice 
to the appellant in not notifying him of the evidence 
pertinent to these elements.
 
The Board notes that the appellant's service medical records 
and service personnel  records have been obtained.  Post 
service documents from the Department of the Navy concerning 
the appellant's military service and the status of his 
discharge have also been obtained.  Furthermore, the 
appellant submitted many military documents in support of his 
claim and he presented testimony in support of his claim in 
February 2007.  The appellant has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.  The Board is unaware of any outstanding 
evidence.  

After providing the appellant with proper notice and 
fulfilling its duty to assist, the originating agency 
readjudicated the appellant's claim by way of a January 2006 
supplemental statement of the case.  There is no indication 
in the record or reason to believe that the ultimate decision 
of the originating agency would have been different had 
complete notice been provided at an earlier time.

In sum, the Board is satisfied that the originating agency 
properly processed the appellant's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
Accordingly, the Board will address the merits of the claim.

II.  Petition to Reopen

The May 1983 Board denial of VA benefits involving a 
character of discharge question is final.  See 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100.

In the May 1983 decision, the Board denied the appellant's 
claim for VA benefits, including health care under Chapter 
17, Title 38, United States Code, on the basis  that the 
appellant was discharged from service with a bad conduct 
discharge, such that the character of the appellant's 
discharge from service constitutes a bar to VA benefits.  
Evidence considered at the time consisted of service medical 
and personnel records, to include: his DD Form 214 reflecting 
a bad conduct discharge - convicted of desertion by special 
court martial with periods of time lost in excess of 180 
days; an August 14, 1978 special court martial order finding 
the appellant guilty of unauthorized absences, convicting him 
of desertion, and noting a sentence that included he would be 
discharged from Naval service with a bad conduct discharge; 
an August 13, 1979 appellate decision by the U.S. Navy Court 
of Military Review that disapproved and dismissed the charge 
of absence without authority from July 1975 to April 1977, 
solely on the basis of a constitutional rule relating to 
criminal prosecution; and a November 30, 1979 supplementary 
special court martial order that affirmed the findings and 
sentence in the prior special court martial and also showed 
that the U.S. Court of Military Appeals had denied the 
appellant's petition for review.  

Also of record was the RO's August 1981 Administrative denial 
letter for educational benefits on the basis that the 
appellant's military service was terminated by a bad conduct 
discharge; a January 1982 RO hearing transcript; a February 
1982 RO administrative decision; a February 1982 letter from 
the Department of the Navy showing that the appellant was not 
eligible for complete separation prior to July 28, 1981; and 
a copy of a March 31, 1982 letter from the Board for 
Corrections of Naval Records that informed the appellant that 
his contention that his enlistment was improperly extended 
had no basis in fact.  This letter also advised him that any 
time in an unauthorized absence status and in confinement 
automatically extended his enlistment.  In addition, it 
stated that the action of the U.S. Navy Court of Military 
Review to set aside the appellant's conviction of an 
unauthorized absence from July 12, 1975 until September 26, 
1977 did not entitle him to pay and allowance for that 
period.  

Additionally, the Board considered many of the appellant's 
statements and contentions such as the cause of his 
unauthorized absences was due to his sickness where he 
submitted copies of a hospitalization summary at the United 
States Air Force regional medical center from July 13, 1981 
to July 22, 1981 for urological related surgery; during the 
January 1982 hearing, he asserted that he only signed a six 
year contract when he enlisted in the Navy, (for a period 
from October 1968 to October 1974) and never signed an 
enlistment extension; his enlistment was fraudulent because 
of misrepresentation and lack of parental consent; and the 
military trial judge at the August 1978 court-martial 
improperly extended his enlistment since the charges of 
unauthorized absence from July 1975 to April 1977 were 
dismissed.  In another statement, the appellant asserted that 
his main reason for going on unauthorized leave of absence 
was due to his obligation to his wife, who he married in 
October 1974, because he would have been sent to the 
Philippines for discharge and his wife would not have been 
able to join him for a few years. 

The present claim for VA benefits was initiated in November 
2004.  Under pertinent legal authority, VA may reopen and 
review a claim, which has been previously denied if new and 
material evidence is submitted by or on behalf of the 
claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

Regarding petitions to reopen filed on or after August 29, 
2001, Title 38 Code of Federal Regulations, Section 3.156(a) 
defines "new" evidence as evidence not previously submitted 
to agency decision makers and "material" evidence as evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, as indicated above, the last final denial 
pertinent to the claim was the May 1983 Board decision.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Relevant evidence added to the record since the Board's May 
1983 decision includes an August 1983 Navy Discharge Review 
Board Decision that the appellant's discharge remains a Bad 
Conduct Discharge/Special Court-Martial.  A March 1984 letter 
from the Department of the Navy, Office of the Director, 
stating that upon reassessment, the Navy Court of Military 
Review found his original sentence was appropriate and the 
bad conduct charge is legal in all respects.  Also, the 
letter informed the appellant that he was an unauthorized 
absentee on three other occasions totaling 1,035 days for 
which he had not been brought to trial or punished.  A May 
1985 letter from the Board for Correction of Naval Records 
reminded him that he had been told on several occasions that 
any time in an unauthorized absence status and in confinement 
extended his enlistment.  Information provided to the 
appellant in prior letters was also reiterated, to include 
that the action by the Court to set aside his conviction of 
unauthorized absence from July 12, 1975 to September 26, 1977 
did not change the fact that this time does not count toward 
the completion of his enlistment.  The letter further stated 
that there appeared to be no error or injustice in the 
appellant's naval record.  In a September 1985 letter from 
the Board for Correction of Naval Records, the appellant was 
informed that after an additional review of his records, it 
was again determined that the bad conduct discharge he 
received on July 28, 1981 was neither erroneous nor unjust.  
In addition, this letter advised him that prior to the 
offenses that resulted in his punitive discharge, he had 
received two nonjudicial punishments for five periods of 
unauthorized absence totaling 224 days.  

In a January 2005 letter, the appellant explained his 
unauthorized absences were due to the need to be with his 
wife who was suffering from depression and a miscarriage.  

During the February 2007 hearing before the undersigned, the 
appellant testified that due to double jeopardy in his Court 
Martial proceedings, the original charges of absent without 
leave from July 12, 1975 to September 26, 1977 were dismissed 
and that date (apparently September 26, 1977) should be when 
he completed and terminated his enlistment.  Therefore, he 
argues that there was a legal error in his Court Martial and 
this also resulted in his illegal detention.  

Duplicate copies of military decisions and administrative 
letters as well as statements by the appellant reiterating 
previous assertions already of record at the time of the May 
1983 Board decision were also received.  

In this case, the appellant is seeking to be declared 
eligible for VA benefits.  When a person is seeking VA 
benefits, it first must be shown that the service member, 
upon whose service such benefits are predicated, has attained 
the status of veteran. Holmes v. Brown, 10 Vet. App. 38, 40 
(1997).  "The term veteran means a person who served in the 
active military, naval or air service, and who was discharged 
or released therefrom under conditions other than 
dishonorable. " 38 U.S.C.A. § 101(2).  A discharge issued 
under honorable conditions is binding on VA.  38 C.F.R. § 
3.12(a). 

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 C.F.R. § 3.12(b).  Benefits are not payable 
where the former service member was discharged or released 
under one of the following conditions: (1) As a conscientious 
objector who refused to perform military duty, wear the 
uniform, or comply with lawful order of competent military 
authorities; (2) By reason of the sentence of a general 
court-martial; (3) Resignation by an officer for the good of 
the service; (4) As a deserter; (5) As an alien during a 
period of hostilities, where it is affirmatively shown that 
the former service member requested his or her release; or 
(6) By reason of a discharge under other than honorable 
conditions issued as a result of an AWOL for a continuous 
period of at least 180 days.  This bar to benefit entitlement 
does not apply if there are compelling circumstances to 
warrant the prolonged unauthorized absence.  38 C.F.R. § 
3.12(c).

Reasons for going AWOL which are entitled to be given 
consideration when offered by the claimant include family 
emergencies or obligations, or similar types of obligations 
or duties owed to third parties.  The reasons for going AWOL 
should be evaluated in terms of the person's age, cultural 
background, educational level and judgmental maturity.  
Consideration should be given to how the situation appeared 
to the person himself or herself, and not how the adjudicator 
might have reacted. Hardship or suffering incurred during 
overseas service, or as a result of combat wounds of other 
service-incurred or aggravated disability, is to be carefully 
and sympathetically considered in evaluating the person's 
state of mind at the time the prolonged AWOL period began.  
38 C.F.R. § 3.12(c).  A valid legal defense exists for the 
absence which would have precluded a conviction for AWOL.  
Compelling circumstances could occur as a matter of law if 
the absence could not validly be charged as, or lead to a 
conviction of, an offense under the Uniform Code of Military 
Justice.  For purposes of this paragraph the defense must go 
directly to the substantive issue of absence rather than to 
procedures, technicalities or formalities.

A discharge or release because of one of the offenses 
specified is considered to have been issued under 
dishonorable conditions: (1) Acceptance of an undesirable 
discharge to escape trial by general court-martial; (2) 
Mutiny or spying; (3) An offense involving moral turpitude, 
which includes, generally, conviction of a felony; (4) 
Willful and persistent misconduct, which includes a discharge 
under other than honorable conditions, if it is determined 
that it was issued because of willful and persistent 
misconduct, with the exception that a discharge because of a 
minor offense will not, be considered willful and persistent 
misconduct if service was otherwise honest, faithful and 
meritorious; or (5) Homosexual acts involving aggravating 
circumstances or other factors affecting the performance of 
duty.  38 C.F.R. § 3.12(d).

It is clear from the evidence of record at the time of the 
Board's decision in 1983 that the appellant was discharged 
with a bad conduct discharge and that he was convicted of 
desertion by special court martial for continuous periods of 
absences of at least 180 days.  38 C.F.R. § 3.12(c)(6).  In 
light of the above, in order to reopen this claim the 
appellant must provide new and material evidence tending to 
negate the bar to his receipt of VA benefits under 38 C.F.R. 
§ 3.12(c)(6).

The Board finds that some of the additionally received 
evidence received is "new" in the sense that it was not 
previously before the Board at the time of the May 1983 
decision.  However, that evidence is not material for 
purposes of reopening the matter on appeal.  In this regard, 
none of the current evidence tends to change any of the facts 
upon which the Board's May 1983 decision was predicated.  
Significantly, most of the additional evidence shows that the 
appellant's attempt to upgrade his discharge or have his bad 
conduct charge deemed erroneous have been unsuccessful.  In 
addition, the appellant has not submitted evidence that he 
was eligible for complete separation prior to July 28, 1981.  
Also, there has been no evidence presented that indicates the 
appellant was insane at the time of any of his offenses or 
evidence that demonstrates compelling circumstances 
warranting his prolonged unauthorized absence.  Since the 
additionally received evidence does not tend to prove or 
actually prove that the appellant's original discharge was 
under circumstances that would set aside the bar to the 
receipt of VA benefits established under 38 C.F.R. § 
3.12(c)(6), it does not provide a basis for reopening the 
claim.

The Board must emphasize that despite the above finding, the 
Board is making no determination as to the official record of 
the appellant's discharge, which is in the sole purview of 
the Department of the Navy.  See Harvey v. Brown, 6 Vet. App. 
416, 424 (1994) (any disagreement that a claimant may have 
with a discharge classification must be raised with the 
military, not with the VA).

The only other evidence added to the record since the Board's 
May 1983 denial consists of the appellant's written 
statements and February 2007 hearing testimony.
To the extent that the appellant's assertions merely 
reiterate assertions previously made, they are cumulative of 
evidence previously considered and thus, not, by definition, 
"new."  Moreover, any new contentions do not provide 
compelling circumstances as described by 38 C.F.R. § 3.12(c) 
so as to warrant his prolonged periods of absences.  Again, 
without such evidence, there is no reasonable possibility of 
substantiating a claim for VA benefits.  See 38 C.F.R. § 
3.156(a).

In view of the foregoing, the Board concludes that new and 
material evidence has not been received, the criteria for 
reopening the claim to establish whether the character of the 
appellant's discharge from service is a bar to entitlement to 
VA benefits are not met, and the Board's May 1983 decision 
remains final.  As the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).


ORDER

New and material evidence not having been received to reopen 
a claim of entitlement to VA benefits based on the character 
of the appellant's discharge, the benefit sought on appeal is 
denied. 



____________________________________________
Robert E. P. Jones
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


